Title: To John Adams from Francis Dana, 4 March 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg Feby 21st./March 4th. 1782
Dear Sir

I had the pleasure of your favour of the 5th. inst: that is to say of Feby, on the 17/28th of the same month. You have, in my opinion, pointed out the only certain way to solid glory; but some folks look for it to the direct opposite point of the Compass, by which means they will miss of it, and the promotion of their best Interests, till they face to the right about. When our inclinations have been long habituated to a certain course ’tis with great difficulty we can change it; and perhaps every observant spectator sees the propriety of this alteration before we do ourselves. However this is our consolation that we shall not suffer any direct Injury, or great inconvenience, though they shou’d continue awhile longer in their old course. Things, so far as they respect us, will probably remain in Europe, in nearly their present state for another year: Though, in the mean time, our Cause will be making its way every where, in spight of open or secret Enemies. If a certain connection shou’d depend upon the passing away of a certain affair which you mention, I believe, the obstacle will soon be removed. For the Empress and the ministry|| themselves have no expectation of its succeeding; so that the change, if any there, cou’d not, one wou’d think, but be for the better. I wish you cou’d give me stronger hopes—Sweden and Denmark are very well contented, for obvious reasons, that there shou’d be no change there, whatever they may pretend to the contrary.
I have not seen the Letters of Mr: D. to which you allude. I was told that there was one in an Engh Paper, in Town, but have not been able to procure it or even to obtain an account of its contents, only that my name or rather I was mentioned in it, as having come to Russia in a public character. I hope that Gentleman has been careful to say no good of me; as much evil as he pleases. I shou’d be glad to obtain a sight of the letters however, for it is my maxim Fas est ab hoste doceri.It seems you have seen another letter written to me, and have been for a while much diverted with it. That same person is apt at times to be a little waggish. It is an hereditary fail­ing you know, and therefore the more easily to be pardoned. But what think you of those self created Judges? It wou’d seem they have been, or at least wou’d be thought to have been let into the Cabinet. But what a judgment! And yet I can’t say they had not some grounds for their Severity. I wish to see the copies of the letters upon which, it seems their judgment must have been grounded, and which it is intimated by one of the Court, will be transmitted to me. You do not even speak of them. Who are they from? Tell me that, and if it is improper to send them on, I shall be able to conjecture the nature of their contents. How soon my Enemies may effect their purpose gives me very little concern. They dare not accuse me of betraying the Interests of my Country. I have no terror of their accusations.

 Adieu my dear Sir, I am your’s affectionately
FRA DANA


P.S. I thank you for the copy of Mr: Guild’s Letter. I yesterday received a letter from our Secretary for foreign Affairs. I presume it is a circular one.

